 HICKORY SPRINGS MANUFACTURING COMPANYHickory Springs Manufacturing Company and Gener-al Drivers & Helpers Local Union No. 373, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Petitioner.Case 26-RC-5653December 6, 1978DECISION AND CERTIFICATION OFREPRESENTATIVEThe Board has considered the objections to anelection held January 6, 1978,' and the Regional Di-rector's report recommending disposition of same. Ithas reviewed the record in light of the exceptions andbriefs, and hereby adopts the Regional Director'sfindings and recommendations 2 only to the extentconsistent herewith.In Objection 2, the Employer alleges that there was"[h]arassment of employees eligible to vote in therepresentation election." The Regional Director con-cluded that a hearing should be held for the purposeof resolving certain of the issues raised by this objec-tion. The Petitioner thereafter excepted to this con-clusion contending that, even if the statements testi-fied to by employee witnesses were made and/oradopted by union officials, they did not constitutegrounds for setting aside the election.' We agree.Each of the statements alleged to have been madeor adopted by union officials related to what actionsthe Union would take in the event of a strike. Thus,at a union meeting one employee allegedly statedthat if there were a strike and anyone crossed theline, they should be "taken out and have the dog-beat out of them." Another employee stated that, inthe event of a strike, if company trucks were caughton the road, there were lots of teamsters and anyonepulling a load would find themselves in a gully. An-other employee cited a particular stretch of roadwhere this could be accomplished. It is alleged thatUnion Representative Cecil Douthitt was presentwhen these statements were made but did nothing todisavow or put a stop to them. At another meeting,presided over by the president of the Local Union,an employee asked what would be done in the eventof a strike. The Local's president replied that what-The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was I I for. and 9 against. the Petitioner:there was I challenged ballot, an insufficient number to affect the results2The Employer requested a hearing on Objections I. 3. and 4. In ouropinion, the Employer's exceptions raise no material or substantial issues offact or law which would warrant reversal of the Regional Director's recom-mendation to overrule those objections or require a heanng thereon.In the absence of exceptions thereto, we adopt, pro forma. the RegionalDirector's recommendation to overrule Objection 53The Petitioner denies that union officials engaged In such conduct.ever would be necessary on the picket line would bedone. An employee stated that anyone who crossedthe line would "get it." Another employee purported-ly stated that, if there was any stomping done, hewould be in the middle of it. The Employer's witnesssaid he echoed the sentiments of the last employeeand added that if anyone bothered his family "thatwould be it." Finally, a question was raised about thenonunion firm which leased its trucks to the Em-ployer. The witness said that the Local's presidentstated that "Ryder would be taken care of." 4None of the above statements allegedly made oradopted by the union officials involves any threat, oreven hint of threat, towards employees based on howthey would vote in the upcoming election. Thus theremarks neither relate to events surrounding or con-cerning the election nor were they calculated tocoerce employees to vote for the Petitioner.5It is alsoclear from the context of the remarks that they didnot relate to a possible strike before the election butwere made wholly in reference to some unspecifiedtime in the future after the Petitioner became the em-ployees' bargaining representative and a strike wascalled.6In short, the alleged remarks assumed unionrepresentation at the time the threatened actionwould occur.As we noted in The Great Atlantic and Pacific TeaCompany. Inc.,' "In these circumstances, it is there-fore improbable that this type of verbal threat wouldhave a coercive effect on the employees as to causethem to vote for the [Union]. 'For conduct to warrantsetting aside an election, not only must that conductbe coercive, but it must be so related to the electionas to have had a probable effect on the employees'action at the polls.'" 8 Thus, assuming, arguendo, thatthe statements were made as alleged by the Em-ployer, for the reasons stated above we find that theconduct complained of was not likely to havecoerced the employees into voting in a particularmanner and thus could not have affected the out-come of the election.9Our dissenting colleague, Member Penello, accusesus of, among other things, condoning union coercionand restraint of and threats to employees during anThe remaining evidence with respect to this objection relates to theconduct ,f rank-and-file employees outside the presence of union offictals.The Regional Director correctly concluded that that conduct was not suchas to create a general atmosphere of fear and coercion.Indeed, such statements would more likely have the opposite effect. Ifant at all. on emplosees who eschews violence.There is not the slightest hint that the Petitioner or the employees in-tended to engage in a strike prior to the election177 NLRB 942 (1969)In support of this proposition the Board cited N 1 R B v Zeclrich ( om-pani. 344 F. 2d 101 1015 (5th Cir 1965)VWe note that in directing it heanng on this tbjectllon the Regional I)lrec-tor relles on Pr.ovinemal Hotue. In, 209 NIRB 215(1974) To the extent thatthat case is Inconsistent with our determination herein, it is overruled641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection campaign, and he claims that we thereby areencouraging overzealous unions to engage in threatsof violence against employees during an electioncampaign. This, of course, is neither the intent northe likely effect of our decision.If the Union here had threatened violence againstemployees for voting against it, we would, of course,have set this election aside. However, the evidenceadduced by the Employer which, for purposes of thisDecision, we deem to be true shows that prounionemployees, in the presence of a union agent, threat-ened employees with violence if the employeescrossed a picket line of the Union. Inasmuch as therewas no picket line then in existence, nor was oneimminent, the so-called threats were thus condi-tioned on the Union winning the election, the con-tract negotiations with the Union failing, the Unioncalling a strike, and some employees opting not tohonor the picket line. With these contingenciesstanding between the threats and their possible exe-cution, we perceive little if any likelihood of thestatements having any immediate coercive impact onthe employees and the election results.Furthermore, the employees had it within theirpower to blunt the threats entirely by voting-in thesecret-ballot election-against the Union. By so vot-ing, the employees could avoid altogether the pri-mary contingency on which the threatened conductwas premised; namely, a union victory. Indeed, webelieve that the immediate effect of the Union's con-duct, if any, would be to cause employees to be re-pelled by it and to vote against it. Contrary to ourcolleague, the Union's forecasts of future strike mis-conduct were not reasonably related to the electionand its results and, therefore, did not destroy the"laboratory conditions" in which Board-conductedelections must be conducted. The Great Atlantic andPacific Tea Company, supra.Our colleague's reliance on Ciervo Blanco, Inc. &Blanco Venado, Inc.,"' and Servomarion of Columbus,Inc.," is misplaced. Ciervo Blanco involved threats ofviolence and actual serious strike misconduct by em-ployees, in the presence of union representatives,during the critical preelection period. Unlike thiscase, in Ciervo Blanco the union engaged in violentstrike misconduct between May 28 and June 15 insupport of its recognitional and bargaining demands.On June 15, the union and the employer entered intoa private strike settlement which, inter alia, ended thestrike and resulted in a Board-conducted election onJuly 11. The union won the election and the em-ployer filed objections. The Board there set the elec-10211 NLRB 578, 579 (1974).1 219 NLRB 504 11975).tion aside on the grounds that, notwithstanding theabsence of violence for a period of 30 days immedi-ately before the election, the actual violence had oc-curred during the critical period after the petitionwas filed and before the election. In Servomation, su-pra, the alleged employee misconduct during thecritical period also occurred in the context of a strike.There the Board adopted the Hearing Officer's find-ing, based on his credibility resolutions, that the al-leged conduct did not occur. However, even credit-ing the employer's witnesses, the Board was satisfiedthat the alleged employee misconduct did not createsuch an atmosphere of confusion and fear as to war-rant setting the election aside.While we agree with our dissenting colleague'sstatement that a violation of the Act during thecritical period constitutes grounds for setting asidethe election, he has cited no cases, and we havefound none, which hold that a union's preelectionthreat of possible physical violence in the event em-ployees cross a picket line at some remote future timeconstitutes conduct proscribed by Section 8(b)(1)(A).Accordingly, we shall overrule the Employer's Ob-jection 2 and shall issue the following certification.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for General Drivers & HelpersLocal Union No. 373, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the unit found appropriateherein for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment,or other conditions of employment:All over-the-road truckdrivers employed atthe Employer's present Fort Smith, Arkansas,location: excluding all production and mainte-nance employees, office clerical employees,guards and supervisors as defined in the Act andall other employees.MEMBER PENELLO. dissenting:The majority opinion overrules the Board's deci-sion in Provincial House, Inc., 2 wherein the Board setaside an election because of a union representative'scampaign statement to employees that "the Unionhad ways of taking care of people who tried to crossits picket lines." In this case, union representativesuttered and condoned a series of similar threats toemployees from the very first day after the Union'1 209 N LRB 215 (1974)642 HICKORY SPRINGS MANUFACTURING COMPANYfiled its petition until shortly before the election.While Washington bureaucrats in their ivory towersmay engage in endless pedantic discussions as to theprecise meaning of such threats, the men and womenof the workplace know what they mean and this dis-sent reflects an appreciation of that industrial reali-ty.13As mentioned in the majority opinion, there weretwo instances of threats condoned or espoused byhigh union officials. On the day after the Union filedits petition, a union meeting was held at the unionhall among 12 to 14 of the approximately 20 employ-ees eligible to vote in the election."4During thatmeeting, several prounion employees threatenedtheir coworkers that, if there were a strike at the Em-ployer's premises, anyone who crossed a union picketline would be "taken out and have the dog- beatout of them"; that any employee who drives one ofthe Employer's trucks during a strike would findhimself "in a gully"; and that a particular stretch ofroad would serve well for accomplishing the latterthreat. Union Representative Cecil Douthitt waspresent when these threats were made and did notdisavow them nor attempt to put a stop to thethreats. Sometime thereafter during the campaign,about nine employees attended another union meet-ing over which the Local Union's president presided.An interested employee asked the union presidentwhat the Union would do in the event of a strike.The president replied, "[W]hatever would be neces-sary on a picket line." A prounion employee thenjoined in and warned that anyone who crossed apicket line "would get it." Another prounion employ-ee threatened that "if there was any stomping [onemployees who crossed picket lines], he'd be in themiddle of it." Finally, another interested employeeraised a question about Ryder Truck Rental, a non-union firm which leases trucks to the Employer. Theunion president warned that Ryder "would be takencare of."In addition, the Regional Director described an-other threat of violent reprisals against employees as-serting their Section 7 rights. On a date shortly beforethe election, six or seven of the Employer's driverswere at a truckstop. During a conversation amongI1 also dissent from the majority's adoption of the Regional Director'srecommendation with regard to Objection I. That objection was based onthe Union's policy of forfeiture of prepaid union initiation fees and dues inthe event the Union lost the election. For the reasons set forth in my dis-senting position in Aladdin Holel Corp., d/b /a Aladdin Horel, 229 NL.RB 499(1977), I find that the application of such a policy constitutes objectionableconduct and warrants setting aside the election.i¢ The facts set forth therein assume the validit) of the statements prof-fered by the Employer's witnesses to the Regional Director during his inves-tigation, since the majority has overruled this objection of the Employerwithout first proceeding to a hearing. I would have ordered a hearing on thisobjectionthe employees about the Union, an employee raisedthe topic of what the Union would do in the event ofa strike. A prounion employee replied that there wereways to stop the Employer from operating during astrike and described how trucks could be burned andrun off the road and how drivers could be pulled outof the trucks. No union officials were present duringthe conversation.The majority perfunctorily dismisses the relevanceof this threat on the basis that it was uttered by arank-and-file employee outside the presence of unionofficials." However, prior to this time, union officialshad uttered and condoned threats that in the event ofa strike it would do "whatever would be necessary ona picket line," including "beating the dog " outof employees who dared to cross a picket line,"stomping" on them, running their trucks into gul-lies, and generally "taking care" of those who, likeRyder, posed a threat to the Union's efforts. Thus,the threat by the prounion employee to about six ofthe Employer's drivers should also be attributed tothe Union since it coincided with and likely resultedfrom the Union's espousal and condonation ofthreats of picket line violence.Notwithstanding the coercive nature of the above-mentioned threats by union officials and prounionsupporters, the majority opinion overruled the Em-ployer's objection and certified the Union as the em-ployees' collective-bargaining representative. In sup-port of its action, the majority relies on the argumentthat none of the threatening statements "involves anythreat, or even hint of threat, towards employeesbased on how they would vote in the upcoming elec-tion." The majority also contends that "the remarksneither relate to events surrounding or concerningthe election nor were they calculated to coerce em-ployees to vote for the Petitioner." Finally, the ma-jority concludes that "the conduct complained ofwas not likely to have coerced the employees intovoting in a particular manner and thus could nothave affected the outcome of the election." As ex-plained below, this reasoning by the majority is over-ly simplistic and fatally flawed.The majority's legal distinction between threatsthat relate to the actual casting of ballots and threatsthat relate to future labor confrontations ignores sim-ple realities. Threats of violent reprisals for exercisingbasic Section 7 rights in the future are clearly de-signed to and inherentl) foster fear among employ-ees. A natural and probable effect of such fear is thatemployees will not only be restrained from exercisingSection 7 rights in the future but also in the present.Stated somewhat differently, what employee wouldreasonably believe that the Union's policy of "beat-' See fn. 4 of the majorits opinion643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the dog- out of [employees who opposed itsefforts during a strike]" did not also apply to employ-ees who opposed the Union's efforts to gain certifica-tion? Moreover, the majority's legalistic hairsplittingalso assumes that "employees make such nice dis-tinctions" 6 when bombarded by threats of bodilyinjury from the Union and its overeager supporters.In fact, the Board has never expected employees tocoldly analyze each particular threat uttered duringan election campaign.A practical result of the Union's threats of violentreprisals is the inhibition of any antiunion discussionand politicking by employees during the campaign.Clearly, this result has a devastating effect on em-ployee free choice in the election. Even the most ar-dent antiunion employees may have been restrainedfrom wearing antiumion buttons, handing out anti-union campaign literature, and engaging in conversa-tions among coworkers about the relative benefitsand detriments of unionization, especially when theUnion's threats of ruthlessness and violence hadbeen adopted fully by several supporters who seemedprepared to carry out that policy if necessary.The majority opinion also demonstrates a failureto appreciate the basic issue in any election case inwhich objections are filed-whether the "laboratroyconditions" of the election campaign were fulfilled.'Thus, the majority's suggestion that the Union'scoercive threats of bodily injury will more likely havethe effect of encouraging employees to vote againstrather than for the Union totally ignores the basicissue in this case.' In that regard, it is patently clearfrom the foregoing that the "laboratory conditions"16 Ciervo Blanco, Inc. d Blanco Venado, Inc., 211 NLRB 578. 579 (1974).1 For example, in Ciervo Blanco. supra, the petitioner established andmaintained a picket line in support of its demand for recognition For 6days after the union filed its petition. picketers threatened and assaultedemployees who attempted to cross the picket line. However. the partiesentered into a settlement agreement whereby the union removed the picketsand the employer agreed to an election stipulation. There was no objection-able conduct for the 30 days before the election. The Regional Directorfound that the effects of the earlier objectionable conduct had dissipatedsince (I) the violence preceding the settlement agreement was directed to-ward the effectiveness of the picket line rather than toward influencing theelection, and (2) there was a 30-day period of peaceful campaigning pnor tothe election. However. the Board reversed, concluding that since the objec-tionable conduct occurred during the critical period the election should beset aside, regardless of the 30-day period of peaceful campaigning. TheBoard found that the fact that the violence was directed toward an objectother than the employees' choice in the election was of no relevance. In thatregard, the Board stated: "We have serious doubts that the employees madesuch nice distinctions." Id. at 579. See also Servomation of Columbus. Inc..219 NLRB 504 (1975), wherein the majority opinion stated: "Of course. ifthreats or violence generates an atmosphere of fear or coercion which per-sists to the date of the election and taints the conditions under which it isconducted, the election will be set aside regardless of the ...end to which[the threats] were directed ...." Id at 506 (emphasis supplied).I See General Shoe Corporation. 77 NLRB 124 (1948).19 Moreover, it is just as likely that employees who were previously unde-cided about how to vote were persuaded that there was little support againstunion representation and that literally the safest course was to hop on theunion bandwagon.were thoroughly polluted by the Union's and its sup-porters' threats.Finally, the majority opinion fails to fully and fair-ly analyze the facts in this case when it broadly pro-claims that none of the threats "relate to events ...concerning the election." It is self-evident from thequestions asked by employees and topics discussed atunion meetings that a significant issue in the electioncampaign was the Union's policy in the event a strikewas called and the employees attempted to exercisetheir Section 7 rights to refrain from engagingtherein.Thus, it is readily apparent that in order to supportits conclusion the majority has attempted to fashionan explanation which somewhat disingenuously failsto consider all of the relevant threats to which theemployees were subjected and all of the likely effectsof the threats on the election campaign; which im-poses upon the employees the obligation of makingsubtle distinctions amid a torrent of threats; andwhich fails to address the basic issue of whether the"laboratory conditions" of the election campaignwere destroyed. Rather, the standard for judging theUnion's conduct in this case was set forth in Provin-cial House, Inc.,20wherein the Board stated thatthreats of picket line violence in the future "[createthe] impression that the Union could, and would, re-sort to whatever means-lawful or unlawful-[which] might be required effectively to exercise itspower over employees. We do not believe thatthreats of this kind of raw exercise of power are con-sistent with the atmosphere necessary for the conductof a free and fair election." 21The practical effect of the majority's condonationof union coercion, threats, and restraint during elec-tion campaigns is indeed unfortunate for employeeswho will utilize the Board's election processes in thefuture. Surely, the majority opinion will encouragecertain overzealous unions during election cam-paigns to openly flaunt their willingness to utilizetheir "raw exercise of power" to achieve their aims,as long as they are careful not to explicitly link0 209 NLRB 215.'11 Id. at 215 216. I would similarly set aside an election if an employerthreatened its employees with violent repnsals if the employees failed tocross a picket line and report to work. I am sure that my colleagues in themajority would agree with such a positionThere is also another proper approach which may be utilized in this case.The Board has found on numerous occasions that threats of picket lineviolence by a union against employees who seek to continue to work areunfair labor practices in violation of Sec. 8(b)(1HA) of the Act. Thus, ac-cording to Dall-7x Optical (Company. Inc., 137 NLRB 1782 (1962), conductwhich constitutes interference, restraint, and coercion and thus violates theAct is, "a frtiior, conduct which interferes with the exercise of a free anduntrammeled choice in an election." Id. at 1786-87. Although there arelimited exceptions to Dal-Tex where the restraint and coercion is isolated innature, it is clear that the threats in this case were uttered to most of theemployees on several occasions. The faihure of the majority to apply thissettled priciple is puzzling644 HICKORY SPRINGS MANUFACTURING COMPANYthreats of bodily injury to the employees' vote forunion representation.MEMBER MURPHY, dissenting in part:In agreement with the Regional Director, I woulddirect a hearing on Objection 2.22 The statements al-leged as objectionable herein, if made or adopted byunion agents, would warrant setting aside the elec-tion.It is difficult for me to understand how the majori-ty here can direct otherwise. I have seldom seen acase alleging more direct threats of property damageand mayhem prior to an election that this one. More-over, according to the Regional Director's report,either the union representative or the union presidentwas present at least on two occasions when threats ofphysical harm were made and allegedly did nothingto disavow them. Instead, the union president on atleast one occasion specifically reinforced the preelec-tion threats.Briefly, shortly before the election was held, vari-ous prounion employees made threats at the unionmeeting. For example, one employee threatened thatif there was a strike and anyone crossed the line,"they should be taken out and have the dog- beatout of them.23At the same meeting, another employee warnedthat in the event of a strike there were a lot of unionmembers and "anyone pulling a load would findthemselves in a gully." Agreeing with this, a thirdemployee pointed out that there was a particularstretch of road which could be used for forcingtrucks off the highway. These threats allegedly oc-curred in the presence of the union representativewho said or did nothing to disavow them.It is also alleged that during another union meet-ing prior to the election the president of the LocalUnion was asked pointblank what would be done inthe event of a strike. He allegedly replied that "what-ever would be necessary on the picket line would bedone." In his presence, along the same lines, anotheremployee volunteered that anyone who crossed theline "would get it." Still another employee emphasiz-ed that "if there was any stomping [he would] he inthe middle of it."Finally, as the Regional Director points out, dur-ing a conversation among six or seven of the Em-ployer's drivers at a truckstop shortly before the elec-tion was held, the above threats were reemphasized.Specifically, when one employee asked "what the22 would also direct a hearing on Objection 3 in order to ascertainwhether the combined effect of the conduct alleged in Ohbjections 2 and 3creates an atmosphere which destroyed the lahorator' conditlons for conducting the election herein23 The relevant portion of the Resport on Ojhections is attached as anAppendix.Union would do in the event of a strike," his cowork-er replied that "there were ways to stop a Company."This coworker then described "how trucks could beburned and run off the road and drivers could bepulled off the trucks."The majority somehow ignores all of these threatsof burning and mayhem, contending that they didnot influence the employees' choice at the polls be-cause the threats involved strikes and strikes do notoccur, if ever, until after the union election has beenheld. But these threats were not limited. To the con-trary, they were specific and open-ended. The onlyconclusion that can be fairly drawn from the Region-al Director's report is that, if the alleged events infact occurred, the union officials in this case andtheir adherents threatened violence and mayhemwhenever "the Union" did not approve of employeeor employer conduct-like, perhaps, voting againstthe Union in a Board-conducted election.The Regional Director, correctly relying on Provin-cial House, Inc.. 209 NLRB 215 (1974), find t'hatsuch statements, if made by union agents, wouldwarrant setting aside the election. Thus, the Boardthere found that statements of this type constitute...a clear threat of forcible union reprisalsagainst anyone who crossed a picket line estab-lished by the Union, thus creating an impressionthat the Union would resort to whatevermeans-lawful or unlawful-might be requiredeffectively to exercise its power over employees.We do not believe that threats of this kind ofraw exercise of power are consistent with the at-mosphere necessary for the conduct of a fairelection.The majority overrules Provincial House and reliesinstead on an earlier case, The Great Atlantic and Pa-cific Tea Company, Inc., 177 NLRB 942 (1969), wherea contrary result was reached on similar facts. InGreat Atlantic and Pacific Tea Company, the Boardfound that the remarks were neither related to eventssurrounding the election nor were they calculated tocoerce employees to vote for the petitioner. In myopinion, Provincial House was correctly decided. Thedifficulty with the holding in The Great Atlantic andPacific Teat Comnpanl is that it completely ignores thelikelihood, as noted in Provincial House. that threatsof physical assaults will have a spillover effect. Thus.employees will assume that a union which is willingto assault employees with respect to crossing thepicket line would also be willing to engage in suchassaults with respect to any conduct which the unionfinds is contrary to its interest. including opposing itin the election. The result is that employees will beinhibited in expressing their actual views concerning645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation by the union during the organiza-tional campaign.It seems clear that in The Great Atlantic and Pacificthe Board panel missed the point made in ProvincialHouse, namely, that a threat of picket line violence inan election campaign signified the union's willing-ness to abuse physically employees who oppose it.Thus, it hypothesized in The Great Atlantic and Pacif-ic decision that it was "improbable" that the threat ofpicket line violence made therein would have had theeffect of coercing the employees to vote for the unionbecause such a threat (characterized euphemisticallyas a retort) likely referred to some future time afterthe union had been designated as bargaining repre-sentative and was engaged in a strike against the em-ployer.Indeed, there is nothing in this or either of the twocited cases which would indicate that such unionmisconduct would be restricted to any specific timeperiod or situation, or that its occurrence dependedonly on the Union's prevailing in the election. Cer-tainly, there is no basis here for inferring that a strikewould occur only if the Union won the election. Nosuch statement was made, and unions have beenknown to strike although not the designated bargain-ing representative. Thus, my colleagues' assumptionsthat no strike was to occur prior to the election andthe further one that no strike would have taken placeunless the Union won are without evidentiary sup-port. Furthermore, both assumptions erroneously as-sume facts which might or might not be the case, andboth cavalierly ignore other assumptions which canjust as aptly be made from the Union's statementthat in the event of a strike there might be violence toenforce it. For example, the Union could have meantthat it would engage in a preelection strike, if neces-sary, to force employee support for it in the election;or that it would strike if it lost the election in reprisaltherefor. In either of these situations, to the employ-ees a strike would mean that if they opposed theUnion they might be assaulted. In either instance,the threatened action would be related to the electionand would therefore have the tendency to interferewith the exercise of free choice by the employees.Accordingly, for the above reasons, I would re-mand Objections 2 and 3 for hearing.APPENDIXOBJECTION 2The Employer presented several employee witness-es regarding remarks made at union meetings duringthe campaign and at a gathering of employees at atruck stop.One employee witness testified that, at the secondunion meeting, which the Union confirms occurredon November 11, 1977, at the union hall, there wasdiscussion about the State right to work law. Oneemployee allegedly stated that if there was a strikeand anyone crossed the line, they should be takenout and have the dog- beat out of them. Anotheremployee stated that, in the event of a strike, if com-pany trucks were caught on the road there were lotsof Teamsters and anyone pulling a load would findthemselves in a gully. Another employee cited a par-ticular stretch of road where this could be accom-plished. The employee witness stated that UnionRepresentative Cecil Douthitt was present duringthis conversation and did nothing to disavow the re-marks or to put a stop to them. The employee re-called that 12 to 14 of the employees were present.Douthitt testified that he did attend this meeting.He could not recall any discussion of a strike andfurther stated that there were no threatening remarksmade, to his knowledge.Another employee witness presented by the Em-ployer testified regarding another union meeting heldduring the campaign. The union official in charge ofthe meeting was president of the Local Union and isalso a driver for another trucking concern. While thedate was not certain, the Union concedes that themeeting was held within the critical period. Douthitt,the union official who attended all other meetings,stated that there was one meeting presided over bythe local president. The Employer's witness testifiedthat about 9 employees were present. During themeeting, the witness asked what would be done inthe event of a strike and the local president repliedthat whatever would be necessary on a picket linewould be done. Another employee allegedly statedthat anyone who crossed the line would get it. An-other employee purportedly stated that if there wasany stomping done he'd be in the middle of it. Thewitness says he echoed the sentiments of the last em-ployee and added that if anyone bothered his family,"that would be it." Finally, the witness testified thata question was raised about the non-union firmwhich leases trucks to the Employer. The witnesssays the local president stated that "Ryder would betaken care of."A third employee witness presented by the Em-ployer testified that on a date shortly before the elec-tion (after the date of the election had been madeknown) he and some 5 or 6 other drivers were at atruck stop and that, during a conversation about theUnion, he asked what the Union would do in theevent of a strike. Another employee allegedly repliedthat there were ways to stop the Company. He alleg-edly continued by describing how trucks could beburned, run off the road, and that drivers could be646 HICKORY SPRINGS MANUFACTURING COMPANYpulled out of the trucks. It was conceded that nounion officials were present on this occasion.Other than the above, the only incidents reliedupon to support this objection involve two non-re-lated occurrences.One witness testified to an undated conversation,on his CB radio, with an unidentified driver for thesame company. Allegedly, this witness, who was acard signer for the Union, was called a scab by thisanonymous driver and, in turn, responded with anobscenity. There was no further confrontation withregard to this incident and no evidence the remarkwas attributable to the Union.A second witness testified to an incident occurringsome two to three weeks prior to the election inwhich he discovered a live chicken perched upon hiscar trunk when he returned from a driving run. Uponremoving the chicken, this witness observed a cutrunning the entire length of the rear window of hisconvertible top. There was no evidence presented toshow this incident was related in any way to the or-ganizational activity.Neither of these incidents provides a basis for set-ting aside the election.The conduct of rank and file employees, specifical-ly oral threats in the absence of actual physical vio-lence, in order to warrant setting aside an electionmust be shown to have created a general atmosphereof fear and coercion.2 Judged by that standard alone,the remarks attributed to the employees at the threemeetings described herein do not warrant settingaside the election. However, in two of the three meet-ings discussed above, union officials were presentand made no attempt to disavow or to stop the al-leged threatening remarks. Further, in one meeting,the union official present allegedly participated inthe discussion which centered on coercive strike ac-tivity.In The Great Atlantic and Pacific Tea Company,177 NLRB 942, the Board was concerned solely witha union agent's remark, in response to a questionregarding strikes, to the effect that Teamsters havebeen known to break arms. Reversing the RegionalDirector, the Board found such a remark not to con-stitute interference with the election.2 Owens-Corning Fiberglas Corp.. 179 NLRB 219.In a more recent decision, Provincial House, Inc.,209 NLRB 215, a similar remark made by a unionagent during a union meeting shortly before the elec-tion was found to constitute grounds for setting asidethe election.Thus, it would appear that the precise involvementof union agent(s) in the incidents described in thisobjection are of crucial importance in resolving theissue herein. As the Union denies the allegationsherein, I find that this objection raises material andsubstantial issues best resvolved on the basis of rec-ord testimony.OBJECTION 3In support of this objection, the Employer pre-sented three employee witnesses. All three witnessestestified to the fact that a group of 10 to 12 drivers,all eligible voters in the election, were congregated 10to 15 feet outside the door of the polling area whenthe polls were opened. After voting, a group dis-persed and returned after the polls had closed. Inaddition, all three witnesses testified that there wereno union officials present during the polling time.One witness testified he heard only one conversation,or part conversation, from the group, in which one ofthe drivers asked what that old S.O.B. was doing inthere (referring to the Employer's observer). Anotherdriver responded that he was the company man.There was no evidence of any electioneering eitherinside the polling area or in the group waiting outsidethe door to vote.A second witness testified the only statement heheard prior to voting was, "Be sure to vote right."After leaving the polling area, someone allegedlyasked him, "Did you vote right," to which he re-sponded he had. The third witness testified he heardtwo drivers he identified as union supporters makethe statement that if the Union wasn't voted in, ev-erybody might as well find another job, that theywould all be fired. This statement was not directed atany one person, but at the group as a whole. All ofthe employer witnesses testified that they had notbeen threatened in any way and no evidence ofunion agency was proffered with regard to any of thevoters in the group.On the basis of the testimony of the proffered wit-nesses no evidence of electioneering has been found.Accordingly, it is recommended that objection 3be overruled.647